Citation Nr: 1603793	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-19 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for numbness and pain of the left upper extremity, to include as secondary to service-connected cervical spine strain.

2.  Entitlement to service connection for numbness of the left lower extremity, to include as secondary to service-connected cervical spine strain.

3.  Entitlement to an increased rating in excess of 20 percent for a service-connected cervical spine strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1986 to March 1997.

This case comes to the Board of Veterans' Appeals Board on appeal from an August 2007 decision by the Regional Office (RO) in St Petersburg, Florida.

A personal hearing was held at the RO in January 2010 before the undersigned Veterans Law Judge (VLJ) of the Board and a transcript of this hearing is of record.

In May 2010 and May 2014, the Board remanded this appeal to the Agency of Original Jurisdiction AOJ for additional development, and the case was subsequently returned to the Board.


FINDINGS OF FACT

1.  A left upper extremity nerve disorder is not shown to be the result or consequence of the Veteran's military service, including proximately due to, the result of, or aggravated by a service-connected disability - in particular, his cervical spine disability.

2.  A left lower extremity nerve disorder is not shown to be the result or consequence of the Veteran's military service, including proximately due to, the result of, or aggravated by a service-connected disability - in particular, his cervical spine disability.
  
3.  The Veteran's orthopedic manifestations of his degenerative joint disease of the cervical spine have, at worst, been manifested by forward flexion greater than 15 degrees, but not greater than 30 degrees; there is no evidence of favorable or unfavorable ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a left upper extremity disorder, including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria are not met for entitlement to service connection for a left lower extremity disorder, including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for a disability rating in excess of 20 percent for the orthopedic manifestations of service-connected degenerative changes of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, 4.123, 4.124a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claims, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a letter dated in January 2007, the RO notified the Veteran of the information and evidence needed to substantiate his claims.

The Board also finds that the January 2007 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, service treatment records (STRs), service personnel records, and lay statements.  As noted below, although the AOJ requested the Veteran submit an authorization in order to obtain a full copy of the November 2006 private treatment note, the Veteran did not respond.  Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such a claimant must cooperate fully with VA's reasonable efforts to obtain private relevant records.  38 C.F.R. § 3.159(c)(1)(i).  The Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  

Additionally, the Veteran was afforded VA examinations in December 2001, July 2007, July 2010, and August 2014, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination reports are sufficient relative to the claims, as they are predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

In January 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing has been associated with the record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings - the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the January 2010 hearing, the VLJ clarified the issues on appeal, explained to the Veteran what was needed in order to prove his claims, and asked questions aimed at substantiating the appeal and identifying any outstanding evidence.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As noted above, the claims were remanded to the AOJ most recently in May 2014 for additional evidentiary development including obtaining a new medical examination.  The Veteran underwent an additional examination dated in August 2014.  The remand also indicated the RO should attempt to obtain a complete copy of the November 2006 private neurology note.  The RO mailed the Veteran a letter in June 2014 requesting an authorization to obtain the identified private treatment record.  The Veteran did not respond.  The RO readjudicated the claim in an August 2014 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Factual Background

The Veteran seeks higher initial disability rating for his service-connected cervical spine disability.  He also seeks service connection for numbness of the left lower and left upper extremities as due to his service-connected cervical spine disability. 

A June 1997 VA examiner noted no neurological deficits. 

During a December 2001 VA examination, the Veteran reported he injured his neck in service.  He stated he developed a midline pain that occasionally radiated into his left shoulder and left hand.  He also reported he even once in a while he had left-sided leg numbness.  He asserted that this had been progressively getting worse since then.  Upon physical examination, the examiner found normal 5/5 strength in all four extremities.  Sensory examination was intact to light touch and pinprick in both arms and both legs, and reflex testing showed 1+ biceps, 1+ triceps, and 1+ knees.  The examiner determined the Veteran had no current radiculopathy although he probably did have intermittent radicular symptoms.

In a November 2006 private treatment record, the Veteran complained of neck pain radiating down the left arm.  A November 2006 MRI showed multilevel mild to moderate disc degeneration with only mild spinal canal stenosis and up to moderate right C5-C6 and Left C6-C7 and severe right C6-C7 neural foramen stenosis.  

In a November 2006 private neurology note, the Veteran reported for roughly three months he had been plagued by intermittent left sided posterior cervical pain.  It was not associated with any type of head movements.  It could be aggravated by strenuous lifting.  It was not alleviated by any specific activity or position; however, he also reported pain along the lateral aspect of the left elbow.  He denied obvious radicular pain in either upper extremity.  He denied any motor deficits in his arms and legs.  Though, he also reported a nearly ten year history of intermittent tingling and numbness involving all five fingers of the left hand.  His left hand paresthesia was more severe at night than during the day.  

During a July 2007 VA examination, the Veteran complained of chronic pain in the left posterior base of the neck radiating into the left shoulder which, with no aggravation, could flare and radiate with numbness and pain into the entire left arm.  The Veteran reported that if he was seated for more than one hour he noticed a flare of pain in the left posterior base of the neck and radiation of pain and numbness in the entire left arm.  If he stood for over one hour, he stated he developed low back pain with associated pain involving all surfaces of the left lower extremity between the knee and the foot.  The symptoms reported above changed one year ago from the constant left posterior base of the neck and shoulder discomfort the Veteran stated he experienced from the time of his injury while exercising in the military.  He stated he had no numbness in the left upper extremity or left lower extremity along any particular dermatomal patterns, but just a sense of general numbness in the entire left lower extremity and left upper extremity with exacerbations of pain.  He also complained of weakness in the left arm which was not demonstrated.  

Upon physical examination, forward cervical flexion was reported to 60 degrees compared to the usual 45 degrees with no limitation by pain or stiffness.  Cervical extension was reported to 50 degrees compared to the usual 45 degrees without limitation by pain or stiffness.  Bilateral cervical bending was reported to 50 degrees compared to the usual 45 degrees with no limitation by pain or stiffness.  Bilateral cervical axial rotation was limited to 50 degrees compared to the usual 80 degrees by pain and stiffness with pain flaring in the base of the left neck at the extreme ranges of axial rotation.  The Veteran performed 10 repetitions of rapid flexion and extension of the cervical spine after which the only change in range of motion was of bilateral cervical bending to 40 degrees compared to the usual 45 degrees limitation being limited by pain and stiffness.  The other ranges of motion did not change.  Neurologic examination revealed cranial nerves II-XII were grossly intact.  There was no asymmetry of the left shoulder neck or upper extremity musculature.  Upper extremity biceps and triceps reflexes were 2+ bilaterally.  Lower extremity patellar tendon reflexes were 2+ bilaterally and Achilles tendon reflexes were 2+ bilaterally.  The Veteran had normal light touch and vibration sensation.  The examiner noted the Veteran did have an intervertebral disk syndrome diagnosed by abnormal cervical spine x-rays and MRIs many years following his military discharge.  It was the examiner's opinion that he did not have a cervical radiculopathy detectible on physical examination.  The Veteran had no days of total incapacitation and no days of missed work from his cervical spine condition in the last year.  

During a January 2010 Travel Board hearing, the Veteran testified that he took Ibuprofen twice a day for pain.  He complained of a dull intermittent pain, with sharp pain with aggravation.  He reported pain from three to five days a week.  He stated he could stand longer than he could sit.  He described his normal pain as 3 to 5 on a 1-10 scale.  He reported he worked as an aircraft technical inspector, and he had not missed work because of his neck problem.  He indicated problems with throwing a ball and heavy lifting on his left side.  The Veteran asserted he had numbness in his left and left leg due to his cervical strain.  He reported the numbness started two to three years ago.  He denied any current treatment for his intermittent numbness.  He described the numbness as affecting his upper arm and thigh, with tingling in his toes and fingers.  He stated it did not affect his ability write or button.  The Veteran asserted that the numbness must be due to his service-connected neck disability as he had always had pain on his left side, and he assumed that his numbness was a manifestation of worsening.   

In a May 2010 VA progress note, the examiner noted deep tendon reflexes 2+ bilaterally with superficial touch and pain sensation intact bilaterally.  

During a July 2010 VA examination, the Veteran complained of severe weekly flare-ups lasting one to two days precipitated by increased activities and relieved by rest.  He denied bowel or bladder problems.  He complained of numbness and paresthesias.  The examiner noted that these symptoms were not unrelated to the claimed disability.  The Veteran also complained of fatigue, decreased motion, stiffness, weakness, spasm, spine pain from neck joint continuously with low back pain.  He reported the pain was constant and daily, but without radiation.  There were no incapacitating episodes of spine disease.  

Upon physical examination, the examiner noted spasm, pain with motion, tenderness, and weakness.  Cervical flexion was noted to 30 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, left and right lateral rotation to 40 degrees.  The examiner noted objective evidence of pain on active range of motion.  There was pain for all motions active and passive for forward flexion from 10 to 30 degrees, extension from 15 to 30 degrees, for left lateral flexion from 20 to 30 degrees, for right lateral flexion from 20 to 30 degrees, for left lateral rotation from 30 to 40 degrees, for right lateral rotation from 30 to 40 degrees.  Reflex testing was normal.  Sensory examination was also normal on the upper and lower extremities on vibration, positions sense, pain or pinprick, and light touch.  Upon repetitive motion, range of motion values were unchanged from baseline values reported and no pain, fatigue, weakness, or incoordinations was noted.  The Veteran was employed full-time as an aircraft inspector.  The diagnoses were cervical spine strain, cervical spine degenerative joint disease (DJD) at C2-7 and degenerative disc disease (DDD) at C4-7 with neural foraminal narrowing at C3-7.  The examiner noted there was no current objective evidence of any upper or lower extremity condition, or any spinal radiculopathy affecting any extremity or any peripheral neuropathy condition.  The Veteran's problems resulted in assignment of different duties and increased absenteeism.  He was noted to have decreased strength in the lower extremity and lower extremity.  The Veteran must limit lifting, bending, overhead work due to his back and neck conditions.  His disability also impacted his activities including giving up water skiing, bowling, and baseball.  

During an August 2014 VA examination, the examiner noted diagnoses of cervical strain and degenerative arthritis of the spine.  The Veteran denied flare-ups.  The examiner noted range of motion findings to include forward flexion to 45 degrees or greater, extension to 40 degrees, right and left lateral flexion to 40 degrees, and right and left lateral rotation to 60 degrees, all without objective evidence of painful motion.  Upon repetitive testing, range of motion findings to included forward flexion to 45 degrees or greater, extension to 40 degrees, right and left lateral flexion to 45 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 75 degrees.  The examiner noted additional limitation of range of motion following repetitive use testing, but no additional functional loss.  There was no additional range of motion loss due to pain, weakness, fatigability, or incoordination or significantly limited functional ability when the joint is used repeatedly.  There was no muscle spasm or guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing and reflex examinations were normal.  Sensory examination was also noted as normal in the bilateral shoulders, forearms, and hands.  The examiner noted no evidence of radiculopathy or ankylosis.  Veteran reported that after discharge from military, he did some odd jobs for 2 years in communication (outdoor: hand tools) and since 1999 worked as an aircraft mechanic for 15 years.  He was still employed in that capacity.  He stated his neck condition did not prevent him from doing his job.  

The examiner found no objective evidence of left cervical radiculopathy; therefore, there is no objective evidence of left upper extremity disorder and/or left lower extremity disorder.  The Veteran reported no left neck pains/radiating pains from the left side of his neck.  His motor examination showed strength, tone, and reflexes were normal and his sensory exam was also normal.  Thus, there is no objective evidence of left cervical radiculopathy.  The examiner also reported there was no objective evidence of right cervical radiculopathy.  The current transient radicular symptoms, which resolve without residuals and were not disabling are most consistent with 'Multilevel DDD & DJD with right foraminal narrowing' as seen on his November 2006 MRI and are not related to a military condition or military service.  The examiner indicated that that the requested opinion about his subjective neck complains over the years mentioned in his treatment records and its determination are beyond the scope of current medical knowledge, since there was no objective evidence of chronicity.  All of his prior cervical spine imaging was normal.  His current symptom complex and examination findings were consistent with his mild multi-level DDD/DJD (C5-7) cervical spine diagnosed at age 42, natural aging process and not likely due to his service connected cervical strain.  


	

	A.  Service Connection	 

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as 'a substitute way of showing in-service incurrence and medical nexus.')

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that 'the tie goes to the runner.'  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of his claims for left lower extremity and left upper extremity numbness and pain has there been competent and credible evidence of a diagnosis of any present-day left lower extremity or left upper extremity neurological disability to include cervical radiculopathy.  

To the extent that the Veteran complained of pain and numbness, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  The Board recognizes the December 2001 VA examiner's opinion that the Veteran probably has intermittent radicular symptoms; however, the examiner specifically found the Veteran had no current radiculopathy.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The VA examination reports and treatment records, overall, provide highly probative evidence against the claim.

The Board considered the Veteran's contentions that he has current left arm and left leg disorders due to his service-connected neck disability, he is not medically qualified to diagnose himself with neurological deficits.  The Board notes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issue in this case, the existence of a current diagnosis of neurological problems, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Although the Veteran complained of pain and numbness during the July 2007 VA examination, the July 2007 and August 2014 VA examiners found no objective evidence of a neurological disability related to his service-connected neck disorder.  The Veteran's muscle strength, reflex, and sensory examinations were consistently normal.  The Board finds that the VA medical examinations and opinions provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examiners opined that it is less likely than not that the Veteran had cervical radiculopathy of the left arm or left leg based on the rationale that there was no objective evidence of neurological deficit on examination.  The examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Resultantly, service connection is not warranted because there is no current left lower extremity or left upper extremity disability to relate or attribute to his service or service-connected disability.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).

Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

	B.  Increased Rating

Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

The assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case' and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Under Diagnostic Code (DC) 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Descriptive words such as 'slight,' 'moderate' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 
Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran has been assigned a 20 percent rating for the orthopedic manifestations of cervical spine disability under DC 5237.  The actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  That formula provides for assignment of a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

VA also has criteria for rating intervertebral disc syndrome (IVDS) of the cervical spine.  IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  These criteria specify that any associated neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial rating in excess of 20 percent for the orthopedic manifestations of service-connected degenerative changes of the cervical spine have not been met.

With respect to cervical spine motion, the July 2007 VA examination measured active cervical spine forward flexion to 60 degrees with a combined cervical spine motion of 310 degrees.  The July 2010 VA examination measured active cervical spine forward flexion to 30 degrees with a combined cervical spine motion of 200 degrees.  The August 2014 VA examination measured active cervical spine forward flexion to 45 degrees with a combined cervical spine motion of 285 degrees.  The post-service clinic records do not describe limitation of motion in terms of degrees of motion lost.  Additionally, the Veteran himself has not specifically described cervical spine motion limited to 15 degrees or less of forward motion or favorable ankylosis of the entire cervical spine.  These range of motion findings fall short of the criteria for a higher 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.

Further, there is also no evidence of ankylosis with any VA examinations showing active range of motion in all planes of motion.  Neither the post-service treatment records nor the Veteran himself describes this feature of disability.  Thus, the Veteran is not entitled to a rating greater than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine for this aspect of disability.

The Board also finds no basis to award a rating in excess of 20 percent for the Veteran's cervical spine disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204 -08 (1995).  In this case, the Veteran describes constant cervical spine pain exacerbated with sitting and standing for more than an hour.  During the July 2010 VA examination, he reported it limited his lifting, bending, and overhead work.  The Veteran complained of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  However, during the August 2014 VA examination, he reported that his neck condition did not prevent him from doing his job.  Although the August 2014 VA examiner found some additional loss of limitation of motion after repetitive motion, the limited range of motion did not meet the criteria for a 30 percent disability rating.  Overall, the Board finds that the Veteran's functional use of his cervical spine is shown to fall short of the criteria for a 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine even when considering the factors enumerated under 38 C.F.R. §§ 4.40 and 4.45.  As noted above, the Veteran himself does not specifically describe motion loss or functional loss of use comparable to cervical spine motion limited to 15 degrees or less of forward motion or favorable ankylosis of the entire cervical spine.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45. 

The Board may also consider whether a higher rating still based upon the Formula for Rating IVDS Based on Incapacitating Episodes.  At his July 2007 VA examination, the examiner noted a diagnosis of IVDS.  However, the record does not reflect any prescribed periods of bed rest for cervical spine IVDS during the appeal period which would even meet the criteria for a compensable rating (incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months).  Thus, the Board finds that this alternative rating method likewise provides no basis for any higher rating.

The Board has considered whether a separate neurological rating is warranted for the cervical spine disability, as contemplated by the regulations.  However, as noted above, the evidence is against the finding of a current diagnosis of a neurological disability of the upper left and lower left extremities associated with his cervical spine disability.  There is no evidence of any other neurological manifestations.  In the July 2010 VA examination, the Veteran specifically denied any bowel or bladder dysfunction.  Therefore, separate neurological disability ratings are not warranted.  

In so holding, the Board has found the Veteran's report of symptomatology and functional limitations as competent and credible evidence in support of his claim.  Notably, the Veteran describes cervical spine symptoms of pain fatigue, limitation of motion, stiffness, weakness, spasm and spine pain which are exacerbated with use.  With regard to the extent of severity of those symptoms, the Board finds that the specific, objective clinical findings by the VA physicians greatly outweigh the Veteran's contentions, as the VA examiners used a goniometer to more accurately measure the cervical spine motion.  There is no doubt as to any material fact to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

C.  Other considerations

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's cervical spine disability (i.e., limited, painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 20 percent rating assigned under the General Rating Formula for Diseases and Injuries of the Spine contemplate symptoms such as limitation of motion in the cervical spine due to pain.

There is no record of frequent periods of hospitalization due to the cervical spine disability.  As the Veteran's cervical spine disability does not involve any unusual circumstances resulting in marked interference with employment and frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  In an August 2014 VA examination, the Veteran reported he was still working full-time.  As such, TDIU consideration under Rice is not applicable.







							(Continued on the next page)

ORDER

Entitlement to service connection for numbness and pain of the left upper extremity, to include as secondary to service-connected cervical spine strain, is denied.

Entitlement to service connection for numbness of the left lower extremity, to include as secondary to service-connected cervical spine strain, is denied.

Entitlement to an increased rating in excess of 20 percent for a service-connected cervical spine strain is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


